         Case 1:19-cr-00789-PGG Document 463
                                         456 Filed 07/23/21
                                                   07/21/21 Page 1 of 1




                                       LAW OFFICES OF
                                    NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                        26 COURT STREET
MEMBER: NY & MA BAR                                                         SUITE 413
                                                                     BROOKLYN, NY 11242-1134

                                                                     Tel: 718-797-3055
                                                                     Fax: 718-504-3900
                                                                     E-mail: natali_todd@yahoo.com
                                                                     www.natalitoddlawyer.com
July 21, 2021


By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    U.S. v. Angela Myers, 19 Cr. 789 (PGG)
                                                                     July 23, 2021
Dear Judge Gardephe:

        With the consent of the government and Pretrial Services Officer Lea Harmon, I write to
respectfully request a modification of the terms and conditions of Ms. Myers’ bail to permit her to
travel to Florida on August 7, 2021 and returning on August 13, 2021 to vacation with her children
and as a graduation gift to her daughter who was accepted into college on a full academic
scholarship. Government counsel and U.S. Pretrial Officer Lea Harmon were provided with the
particulars and address where Ms. Myers will stay during her trip.

       The Court’s attention and consideration to this request is appreciated.

                                                     Respectfully,

                                                     /s/ N. Todd
                                                     Natali Todd, Esq.
                                                     Attorney for Angela Myers

cc: Lea Harmon, PTSO (by email)
